 



Exhibit 10.23
SECURITY AGREEMENT
     This Security Agreement (the “Agreement”) is made as of April 12, 2006 by
BioTime, Inc., as the “Debtor,” in favor and for the benefit of Alfred D.
Kingsley, Cyndel & Co., Inc., and George Karfunkel, individually and
collectively, as the “Secured Party,” with reference to the following facts:
PREMISES
     A. Debtor and Secured Party have entered into that certain Revolving Line
of Credit Agreement of even date (the “Credit Agreement”), pursuant to which
Debtor may borrow funds from Secured Party;
     B. Debtor has delivered to Secured Party Revolving Promissory Notes, of
even date, in the aggregate principal amount of $500,000 (collectively, the
“Notes”and each a “Note”) evidencing Debtor’s obligation to pay funds advanced
by Secured Party under the Credit Agreement;
     C. Debtor is entering into this Agreement to secure its obligations under
the Credit Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Debtor hereby agrees as follows:
     1. Creation of Security Interest. Debtor hereby conveys, assigns,
transfers, and grants to Secured Party a security interest in all of Debtor’s
present and hereafter acquired right, title, and interest in and to the
Collateral (as defined in Section 3 below). Secured Party may record a UCC-1
Financing Statement concerning the Collateral.
     2. Secured Obligations. This Agreement and the security interests granted
and created under this Agreement secure the prompt payment in full in cash and
the full performance of each and all of the following obligations (collectively,
the “Secured Obligations”):
          2,1 each and every obligation, covenant, and agreement of Debtor
contained in, arising under, in connection with, or evidenced by each of the
Notes;
          2,2 the obligations, covenants and agreements of Debtor under the
Credit Agreement; and
          2,3 each and every obligation, covenant, and agreement of Debtor
contained in, arising under, or in connection with, or evidenced by this
Agreement.

 



--------------------------------------------------------------------------------



 



     3. Collateral. As used in this Agreement, the term Collateral means (a) of
Debtor’s right, title, and interest in and to all royalties, license fees, and
other amounts payable by Hospira, Inc. or any successor under that certain
Exclusive License Agreement, dated April 23, 1997, between Debtor and Abbott
Laboratories, Inc. (as the predecessor in interest to Hospira, Inc.), as
modified by a letter agreement and as amended by that certain Amendment to
BioTime License Agreement, dated January 9, 2006 (the “Hospira License”), and
(b) all accounts, accounts receivable, notes, and instruments evidencing any
obligation of payment by Hospira, Inc. under the Hospira License ; and (c) all
proceeds of the Collateral described in clauses (a) and (b) of this Section 3,
including but not limited to, money, accounts, general intangibles, securities,
deposit accounts, investment property, documents, chattel paper, instruments,
and insurance proceeds and interests therein. Debtor represents and warrants to
and for the benefit of Secured Party that Debtor’s title to the Collateral
described in clause (a) of the preceding sentence is free and clear of all
liens, pledges, encumbrances, equities, and claims of any kind whatsoever except
for the security interest created by this Agreement.
     4. Further Assurances. Debtor hereby further agrees to procure, execute,
and deliver on demand and Debtor hereby irrevocably appoints Secured Party as
Debtor’s attorney in fact to execute, acknowledge, deliver, and, if appropriate,
file and record such endorsements, assignments, consents, security agreements,
financing statements, control agreements, or other instruments, documents, or
writings as Secured Party may request or require in order to perfect or continue
the perfection and the priority of the security interests created or agreed to
be created by this Agreement.
     5. Transfers and Other Liens. Without the prior written consent of Secured
Party, Debtor shall not (a) sell, contract to sell, pledge, encumber, assign,
hypothecate, alienate, convey, dispose, or otherwise transfer the Collateral, or
any interest therein, whether voluntarily, involuntarily, or by operation of
law, except for sales of inventory in the ordinary course of business,
(b) consent or agree to any alteration, modification, or amendment to the
Hospira License that would reduce the royalties payable by Hospira , (c) waive
any right of payment, or grant any grace period or extension of time for the
payment, of any royalties by Hospira under the Hospira License, (d) create or
permit to exist any lien, encumbrance, mortgage, pledge, security interest or
charge of any kind upon or concerning any of the Collateral, except for the
security interest created by this Agreement, or (e) take any action concerning
the Collateral that is inconsistent with the provisions and purposes of this
Agreement. Any sale, contract to sell, pledge, conveyance, hypothecation,
alienation, encumbrance, disposition, assignment, or other transfer of any of
the Collateral or any alteration, modification, or amendment of any of the
Collateral in a manner that would delay or reduce royalty payments, or the grant
of any grace period or extension of time for the performance of any obligation
due for the benefit of Debtor or Secured Party under or concerning any of the
Collateral made, permitted, or suffered without Secured Party’s prior written
consent shall constitute an Event of Default under this Agreement.
     6. Additional Covenants of Debtor. In addition to all other covenants and
agreements of Debtor set forth in this Agreement, Debtor agrees to (a) give
Secured Party thirty (30) days prior written notice of any change in Debtor’s
name, state of incorporation or organization, or place of business, or, if
Debtor has more than one place of business, its head

2



--------------------------------------------------------------------------------



 



office or office in which Debtor’s records relating to the Collateral are kept;
(b) to appear in and defend any action or proceeding which may affect Debtor’s
title to or Secured Party’s interest in any Collateral; and (c) to keep
separate, accurate, and complete records of the Collateral, and to provide
Secured Party with such records and such other reports and information relating
to Collateral as Secured Party may request from time to time.
     7. Certain Notifications and Distributions With Respect To Collateral. Upon
the occurrence and continuance of an Event of Default, Secured Party shall have
the rights set forth in this Section. Secured Party may at any time, and from
time to time, notify Hospira or any successor account debtor that (a) an account
or instrument constituting Collateral has been assigned to Secured Party, and
(b) all distributions and payments and the performance of all obligations in any
way related to the Collateral are to be made directly to Secured Party. If
Debtor receives any payments of money, securities, or any tangible or intangible
property on account of or with respect to any of the Collateral at any time
during which an Event of Default shall have occurred and be continuing, such
payments will be received by Debtor in trust for, and immediately paid over to
Secured Party. Any collections received by Secured Party or received by Debtor
and delivered to Secured Party shall be applied to the Secured Obligations,
first to the expenses of collection, second to the payment of accrued interest,
and third to the payment of principal; provided, that any amounts remaining
after payment in full of all expenses, interest, and principal shall be returned
to Debtor. Secured Party shall have the right to receive, receipt for, endorse,
assign, deposit, and deliver, in Secured Party’s name or in the name of Debtor,
any and all checks, notes, drafts, and other instruments for the payment of
money constituting proceeds of or otherwise relating to the Collateral. Debtor
hereby authorizes Secured Party to affix, by facsimile signature or otherwise,
the general or special endorsement of Debtor, in such manner as Secured Party
shall deem advisable, to any such instrument in the event the same has been
delivered to Secured Party without appropriate endorsement, and Secured Party
and any collecting bank are hereby authorized to consider such an endorsement as
being by Debtor to the same extent as though it were manually executed by
Debtor, regardless of by whom or under what circumstances or by what authority
such facsimile signature or other endorsement is actually affixed, without duty
of inquiry or responsibility as to such matters, and Debtor hereby waives
demand, presentment, protest, and notice of protest or dishonor and all other
notices of every kind and nature with respect to any such instrument.
     8. Rights Upon Event of Default.
          8,1 Upon the occurrence of an Event of Default under this Agreement,
Secured Party shall have, in addition to all other rights and remedies that
Secured Party may have at law or in equity, under Section 7 of this Agreement,
or under any other agreement executed by Debtor in favor of Secured Party, all
rights and remedies of a secured party under the California Commercial Code,
which rights and remedies of Secured Party shall be cumulative and
non-exclusive. In addition, upon the occurrence of an Event of Default, Secured
Party shall have the following rights and remedies, all of which may be
exercised with or without further notice to Debtor: (i) to directly receive any
and all payments and distributions of money, securities or any tangible or
intangible property on or in any way related to the Collateral; (ii) to settle,
compromise, or release, on terms acceptable to Secured Party, in whole or in
part, any amounts

3



--------------------------------------------------------------------------------



 



owing on the Collateral; (iii) to enforce payment and to prosecute any action or
proceeding with respect to any and all of the Collateral; (iv) to foreclose the
liens and security interests created under this Agreement or under any other
agreement relating to the Collateral by any available procedure, with or without
judicial process; (v) to sell, assign, or otherwise dispose of the Collateral or
any part thereof, either at public or private sale for cash, on credit, or
otherwise, with or without representations or warranties, and upon such terms as
shall be acceptable to Secured Party; all at Secured Party’s sole option and as
Secured Party in their sole discretion may deem advisable.
          8,2 Debtor shall be given reasonable notice of the time and place of
any public sale of the Collateral, or of the time on or after which any private
sale or other intended disposition is to be made. If required under applicable
law, Secured Party may be the purchaser at any public sale. Ten days notice of
any public or private sale or other disposition shall be considered to be
reasonable notice.
     9. Disposition of Proceeds. After satisfaction in full of the Secured
Obligations, the balance of the proceeds of sale then remaining shall be paid
first to satisfy obligations secured by any other subordinate security interests
or subordinate liens (including but not limited to attachment liens and
execution liens) in the Collateral as provided in the California Commercial
Code, and then any remaining balance of the proceeds shall be paid to the
Debtor.
     10. Events of Default. The occurrence of any of the following shall
constitute an Event of Default under this Agreement:
          10,1 Secured Party shall fail or cease to have a first prior perfected
security interest in the Collateral or any part of the Collateral unless caused
by any action taken by Secured Party;
          10,2 Debtor defaults in the performance of any covenant or agreement
contained in this Agreement;
          10,3 Debtor defaults in the payment or performance of any Secured
Obligation;
          10,4 An Event of Default as defined in the Notes has occurred with
respect to any of the Notes; and
          10,5 The occurrence of any other event under this Agreement that is
specifically described elsewhere within this Agreement as an Event of Default.
     11. Amendments. This Agreement may not be altered or amended except with
the written consent of Debtor and the Secured Party.
     12. Binding on Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Debtor and Secured Party and their respective heirs,
executors, personal representatives, successors and assigns.

4



--------------------------------------------------------------------------------



 



     13. Notices. All notices and other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be deemed
given four (4) days after being deposited in the United States mail, certified
postage prepaid, return receipt requested, or when delivered by hand, by
messenger or express air freight service. Any party may change its address for
notice by giving notice to the other party in the same manner as provided in
this section.
     14. Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California without regard to conflicts of law. Where
applicable and except as otherwise defined in this Agreement, the terms used in
this Agreement shall have the meanings given them in the California Commercial
Code.
     15. Attorneys Fees and Costs of Enforcement. Debtor agrees to pay all
reasonable attorneys’ fees incurred by Secured Party in connection with
enforcement of any of Secured Party’s rights and remedies under this Agreement,
whether or not any proceeding is commenced to enforce or protect such rights and
remedies. All advances, charges, costs, and expenses, including without
limitation, reasonable attorneys’ fees, incurred or paid by Secured Party in
exercising any right, power, or remedy conferred by this Agreement, or in the
enforcement thereof, shall be added to and shall become a part of the Secured
Obligations, payable by Debtor on demand with interest thereon at a rate of
interest equal to the lesser of: (i) the rate provided in the Note for interest
payable after an Event of Default, or (ii) the maximum rate of interest
permitted by law.
     16. Waivers by Debtor. Debtor expressly waives any right to require Secured
Party to (a) proceed against any person, (b) marshal assets or proceed against
or exhaust Collateral or any part thereof, or (c) pursue any other remedy in
Secured Party’s power; and Debtor waives any defense arising by reason of any
disability or other defense of any other person or entity, or by reason of the
cessation from any cause whatsoever of the liability of Debtor or any other
person or entity. Debtor consents and agrees that Secured Party may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness of this Agreement: (i) accept new or
additional instruments, documents, or agreements in exchange for or relative to
any or all of the Secured Obligations; (ii) accept partial payments on or
partial performance of any or all of the Secured Obligations; (iii) receive and
hold additional security or guaranties for any or all of the Secured Obligations
or any part thereof; (iv) release, reconvey, terminate, waive, abandon, fail to
perfect, subordinate, exchange, substitute, transfer, and enforce any security
or guaranties; (v) apply any Collateral or other security and direct the order
or manner of sale thereof as Secured Party may determine;(vi) consent to the
transfer of any Collateral or other security for any or all of the Secured
Obligations; and (vii) bid and purchase at any sale of Collateral.
     17. Cumulative Rights of Secured Party. The rights, powers, and remedies
given to Secured Party by this Agreement shall be in addition to all rights,
powers, and remedies given to Secured Party by virtue of any statute, rule of
law, or any other agreement between Debtor and Secured Party. Any forbearance or
failure or delay by Secured Party in exercising any right,

5



--------------------------------------------------------------------------------



 



power, or remedy under this Agreement shall not preclude the further exercise
thereof; and every right, power, and remedy of Secured Party shall continue in
full force and effect until such right, power, or remedy is specifically waived
by an instrument in writing signed by Secured Party.
     18. Termination. Secured Party’s security interest in the Collateral shall
terminate upon the satisfaction in full of all Secured Obligations, and at that
time Secured Party shall return to Debtor all Collateral then in Secured Party’s
possession.
     19. Power of Attorney. Debtor hereby irrevocably appoints Secured Party as
attorney-in-fact of Debtor, with full power of substitution, to sign any
document necessary to transfer title to any of the Collateral and to do all acts
necessary or incident to the powers granted under this Agreement to Secured
Party, as fully as Debtor might, including without limitation, the execution and
recordation of any claim of lien on behalf of and in the name of Debtor.

          DEBTOR    
 
        BIOTIME, INC.    
 
       
By:
       
 
 
      Vice President and    
 
      Member, Office of the President    
By:
       
 
 
      Secretary    

6